Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a drug delivery balloon for a body passageway comprising a drug disposed on the exterior coating where the drug is particulate and has a particle distribution from 0.01 to 2 mm and is a crystalline paclitaxel mixed with a water soluble excipient.  The closest prior art is drawn to Campbell et al (US 2005/0095267) which discloses a drug delivery balloon comprising crystalline drug particles on the surface, however the particle size distribution is not disclosed.  The size distribution of the instant invention allows for greater tissue residence of the drug and improve monitoring for treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618